         Case 1:20-cv-03321-SAG Document 30 Filed 02/08/21 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

ADEKUNLE C. OMOYOSI,            *
                                *
    Plaintiff                   *
                                *
v.                              *     Civil Case No. SAG-20-3321
                                *
CENTERS FOR MEDICARE &          *
MEDICAID SERVICES,              *
                                *
    Defendant.                  *
                                *
                         *************
                     MEMORANDUM OPINION

       Plaintiff, Dr. Adekunle C. Omoyosi (“Dr. Omoyosi”), who appears pro se, filed this case

against the Centers for Medicare and Medicaid Services (“CMS”), alleging that CMS’s hiring

practices discriminated against him on the basis of his race, color, sex, and national origin. ECF

1. Two motions are currently pending before the Court: CMS’s Motion to Dismiss, ECF 26, and

Dr. Omoyosi’s Motion for Preliminary Injunction, ECF 25. I have considered both motions and

the parties’ related filings. ECF 27, 29. No hearing is necessary. See Loc. R. 105.6 (D. Md.

2018). For the reasons set forth below, CMS’s Motion to Dismiss will be granted, and Dr.

Omoyosi’s Motion for Preliminary Injunction will be denied.

I.     BACKGROUND

       The Complaint includes the following substantive allegations:

       On or about 2018-03-14, the applicant submitted a five (5) page resume for the
       Centers for Medicare and Medicaid (CMS) announcement “HHS-CMS-ES-2018-
       10155386,” through the usajobs.gov website. On or about 2018-05-18, CMS
       reported a resume length of nine (9) pages. The increased resume length canceled
       eligibility for job consideration. The CMS seemingly neutral policy reveals
       disparate impact and strongly suggests a pattern of hiring discrimination (i.e.
       Griggs v. Duke Power Co., Hazelwood School District v. U.S., Watson v. Fort
       Worth Bank & Trust). The event is continuous on protected groups, based on the
       warning of a five (5) page maximum on current job announcements posted on
       “usajobs.gov” by CMS.”
          Case 1:20-cv-03321-SAG Document 30 Filed 02/08/21 Page 2 of 5



ECF 1 at 5. The remedy Dr. Omoyosi seeks in his complaint is “$378,000 compensatory and 10

years of applicant data for Senior Executive Service (SES) positions on resume lengths vs.

protected class status.” ECF 1 at 6.

       However, in his motion for injunction, Dr. Omoyosi seeks an injunction that would: “(1)

prohibit CMS usajobs.gov announcements using ‘USAJOBS RESUME TEMPLATE MAY

RESULT IN A RESUME BEING LONGER THAN FIVE PAGES’ and ‘resumes that exceed the

five-page limit will not be considered;’ (2) mandate CMS usajobs.gov announcements use ‘your

resume must not exceed ten (10) pages or 32,000 characters, we may not review the resume beyond

those limits’ if using the template or submit directly through email with the same or further

clarification; (3) significant increases of the enforcement of current civil rights laws at CMS; and

(4) all other equitable remedies.” ECF 25.

II.    STANDARD OF REVIEW

        CMS has filed a motion to dismiss the Complaint under Federal Rule of Civil Procedure

12(b)(6). ECF 26. A defendant is permitted to test the legal sufficiency of a complaint by way of

a motion to dismiss. See, e.g., In re Birmingham, 846 F.3d 88, 92 (4th Cir. 2017); Goines v. Valley

Cmty. Servs. Bd., 822 F.3d 159, 165-66 (4th Cir. 2016). A Rule 12(b)(6) motion constitutes an

assertion by a defendant that, even if the facts alleged by a plaintiff are true, the complaint fails as

a matter of law “to state a claim upon which relief can be granted.”

       Whether a complaint states a claim for relief is assessed by reference to the pleading

requirements of Rule 8(a)(2), which provides that a complaint must contain a “short and plain

statement of the claim showing that the pleader is entitled to relief.” The purpose of the rule is to

provide the defendants with “fair notice” of the claims and the “grounds” for entitlement to relief.

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555-56 (2007). In reviewing a Rule 12(b)(6) motion, a

court “must accept as true all of the factual allegations contained in the complaint” and must “draw
                                                       2
         Case 1:20-cv-03321-SAG Document 30 Filed 02/08/21 Page 3 of 5



all reasonable inferences [from those facts] in favor of the plaintiff.” E.I. du Pont de Nemours &

Co. v. Kolon Indus., Inc., 637 F.3d 435, 440 (4th Cir. 2011) (citations omitted); Houck v. Substitute

Tr. Servs., Inc., 791 F.3d 473, 484 (4th Cir. 2015).

III.   ANALYSIS

       Federal employees or job applicants must exhaust their administrative remedies before

filing a Title VII claim in federal court. See Pueschel v. United States, 369 F. 3d 345, 353 (4th

Cir. 2004). Initially, an employee or applicant “must initiate contact with a[n agency EEO]

Counselor within 45 days of the date of the matter alleged to be discriminatory.” 29 C.F.R. §

1614.105(a)(1). Next, the employee or applicant must file a timely charge with the EEOC or, here,

CMS’s EEO office. See 29 C.F.R. §§ 1614.105(d), 1614.106(b); see also Smith v. First Union

Nat’l Bank, 202 F.3d 234, 247 (4th Cir. 2000).

       Dr. Omoyosi bears the burden to prove that he timely took the required steps to exhaust his

administrative remedies. See United Black Firefighters of Norfolk v. Hirst, 604 F.2d 844, 847 (4th

Cir. 1979); Davis v. North Carolina Dep't of Correction, 48 F.3d 134, 140 (4th Cir. 1995). Here,

his Complaint fails to allege that he ever filed a charge at all. It does allege “2019-10-02 to 2019-

12-20 CMS EEOC Counseling, 2019-12-20 to 2020-06-19 CMS EEOC Investigation.” ECF 1 at

5. Even construing his pleadings liberally, as is necessary due to Dr. Omoyosi’s pro se status,

Laber v. Harvey, 438 F.3d 404, 413 n. 3 (4th Cir. 2006), the Court cannot ascertain, from that

somewhat cryptic notation, whether a charge or complaint was filed, when it was filed, or what it

may have indicated. Because Dr. Omoyosi alleges that he applied for the CMS position in the

spring of 2018, and the first contact he alleges with the EEOC counselor is not until October, 2019,

it appears that he may not have made contact with the counselor within the required 45-day period,

and it is unclear whether he filed a written charge at any point. Dr. Omoyosi specifically alleges

that he has not received a right to sue notice from the EEOC. Id. That could indicate that either
                                                       3
          Case 1:20-cv-03321-SAG Document 30 Filed 02/08/21 Page 4 of 5



the EEOC’s ongoing investigation has not concluded, or that Dr. Omoyosi never filed an

actionable charge.

       Because the Court is unable to ascertain, from the Complaint as pled, whether Dr. Omoyosi

has exhausted his administrative remedies as required, his Complaint will be dismissed without

prejudice. Dr. Omoyosi will be afforded thirty days to file an Amended Complaint, preferably

attaching any written charge or complaint he filed with the EEOC and any relevant correspondence

with or from the agency. Essentially, the Amended Complaint must contain allegations which,

taken as true, would permit this Court to conclude that Dr. Omoyosi timely filed a charge and

appropriately exhausted his administrative remedies with respect to CMS’s failure to hire him for

the position for which he applied.

       Because the Complaint is subject to dismissal for the reasons outlined above, Dr. Omoyosi

cannot establish that he is entitled to preliminary injunctive relief. Initially, since preliminary

injunctions are intended to preserve the status quo and prevent irreparable harm during the

pendency of litigation, injunctions like the one Dr. Omoyosi seeks, which “alter rather than

preserve the status quo,” are disfavored. Mountain Valley Pipeline, LLC v. 6.56 Acres of Land,

915 F.3d 197, 216 n.8 (4th Cir. 2019). A preliminary injunction is only warranted when the movant

demonstrates each one of four factors: (1) that the movant is likely to succeed on the merits, (2)

that the movant will face irreparable harm in the absence of preliminary relief, (3) that the balance

of equities favors preliminary relief, and (4) that injunctive relief is in the public interest. League

of Women Voters of N.C. v. North Carolina, 769 F.3d 224 (4th Cir. 2014). Here, because Dr.

Omoyosi’s complaint is subject to dismissal for the reasons elucidated above, this Court’s inquiry

ends at the first prong: he cannot establish a likelihood of success on the merits, and his injunction

must be denied.



                                                      4
         Case 1:20-cv-03321-SAG Document 30 Filed 02/08/21 Page 5 of 5



IV.    CONCLUSION

       For the foregoing reasons, CMS’s Motion to Dismiss, ECF 26, is GRANTED, and the

Complaint is dismissed without prejudice. Dr. Omoyosi will be allowed thirty days to file an

amended complaint that alleges appropriate exhaustion of his administrative remedies as described

herein. If no such amended complaint is filed, the case will be closed. Dr. Omoyosi’s Motion for

Preliminary Injunction, ECF 25, is DENIED. A separate order follows.



Dated: February 8, 2021                                   /s/
                                                Stephanie A. Gallagher
                                                United States District Judge




                                                   5
